Name: Commission Regulation (EEC) No 1242/91 of 13 May 1991 fixing for the 1991 marketing year the Community offer prices for plums applicable with regard to Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 91 Official Journal of the European Communities No L 119/21 COMMISSION REGULATION (EEC) No 1242/91 of 13 May 1991 fixing for the 1991 marketing year the Community offer prices for plums applicable with regard to Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied in respect of third countries ; Having regard to the Treaty establishing the European Economic Community, Whereas, since the varieties of plums are not all com ­ parable as regards the estimation of their commercial value, these varieties should be classified in two groups ;Having regard to the Act of Accession of Spain and Portugal , Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or more periods and a Community offer price should be fixed for each of them : Having regard to Council Regulations (EEC) No 3709/89 (') and (EEC) No 3648/90 (2) laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating respectively in Spain and Portugal, and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3820/90 (3) lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portugal ; ~ Whereas, in accordance with Article 1 of Regulations (EEC) No 3709/89 and (EEC) No 3648/90, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the repre ­ sentative market or markets located in the production areas where prices are lowest for products or varieties representing a considerable proportion of . production marketed throughout the year or during a part of the latter and which meet quality class I requirements and conditions laid down as regards packaging ; whereas the average price for each representative market must be esta ­ blished after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctua ­ tions, it shall not be taken into account ; Whereas, pursuant to Articles 152 and 318 of the Act of Accession, a compensation mechanism is to be intro ­ duced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', of fruit and vegetables from Spain and Portugal for which a reference price is fixed with regard to third countries ; whereas Community offer prices for plums coming from Spain and Portugal should be fixed only during the period where reference prices are fixed with regard to third countries, namely, the period 1 1 June up to and including 30 September ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for plums for the period 11 June to 30 September 1991 at the levels set out hereinafter :Whereas , in accordance with Articles 152 (2) (a) and 318 ( 1 ) (a) of the Act of Accession , a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representative consumption centres of the Commu ­ nity and taking account of developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding Whereas, for the purpose of calculating the Spanish and Portuguese offer prices, the varieties imported from Spain and Portugal, the Spanish and Portuguese offer prices of which are to be compared with the prices fixed for group I and with those fixed for group II, respectively, should be specified ; (') OJ No L 363, 13 . 12. 1989, p . 3 . (2) OJ No L 362, 27 . 12 . 1990, p . 16 . (3) OJ No L 366, 29 . 12 . 1990, p . 43 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, No L 119/22 Official Journal of the European Communities 14 . 5 . 91 Florentina, Coccia d oro, Reine-Claude, Czar, Victorias, Damsons and Santa Rosa ; Group II : HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 marketing year, the Community offer prices for plums falling within CN codes 0809 40 1 1 and 0809 40 19 applicable with regard to Spain and Portugal, expressed in ecus per 100 kilograms net of packed products of groups I and II of class I, of all sizes, shall be as follows for each of the groups of varieties : Altesse simple (common quetsch , Hauszwetschge), Reine-Claude d'Oullins, Sveskeblommer, Ruth Gerstetter and Ontario . 11 June to 31 July August September Group I 65,55 65,55 56,62 Group II 53,03 47,99 3 . The Spanish and Portuguese offer prices of imported products are to be compared : (a) with the prices fixed for group I where the imported products belong to varieties other than those shown in (b); (b) with the prices fixed for group II where the imported products belong to the following varieties : Altesse simple (common quetsch , Hauszwetschge), Reine- Claude d'Oullins (Ouillins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsch), Pershore (yellow egg), Mira ­ belle, Bosniche and Ortenauer. Article 2 This Regulation shall enter into force on 11 June 1991 . 2. The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group I : Altesse double (Italian quetsch), Precoce favourite, Belle de Louvain , Conducta, Early Rivers, Kirk's Blue , Jefferson Gage, LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsch), Anna SpÃ ¤th, Ersinger (early Ersingen quetsch), Zimmers (Zimmer quetsch), BÃ ¼hler (early BÃ ¼hl quetsch), Burbank, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission